IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1377
                            Filed September 22, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHARLES DAVID BROWN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Andrea J. Dryer,

Judge.



      Charles David Brown appeals his convictions for intimidation with a

dangerous weapon, willful injury causing serious injury, possession of a firearm as

a felon, and interference with official acts while armed with a firearm, all as a

habitual offender. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                           2


BOWER, Chief Judge.

       Charles David Brown appeals his convictions for intimidation with a

dangerous weapon, willful injury causing serious injury, possession of a firearm as

a felon, and interference with official acts while armed with a firearm, all as a

habitual offender. Brown asserts the trial court abused its discretion in denying

Brown’s motion to reopen the record.1

       In the afternoon of July 7, 2018, Brown was a front-seat passenger in a

beige SUV with three others. The SUV pulled up outside the home of Willie

Outlaw, and Brown yelled out the window at Outlaw’s grandson “T Train” asking if

T Train shot “at my homey.” Words were exchanged and Outlaw told those in the

car to leave. They responded, “We gonna get T Train. We will be back. We come

to talk to T Train.”

       At about 10:00 p.m., three men came through the alley behind Outlaw’s

yard. One of the men was carrying an AR-15 rifle. Another of the men yelled,

“Shoot ’em! Shoot ’em all! Shoot the whole family!” The man with the rifle opened



1 Brown also argues Iowa Code section 814.7 (Supp. 2019) violates the Iowa and
federal constitutions and his trial counsel was ineffective for failing to object to the
testimony of a trial witness—or, in the alternative, the court committed plain error
by allowing that testimony. Iowa Code section 814.7 was amended, effective July
1, 2019, to prohibit defendants from raising ineffective-assistance-of-counsel
claims on direct appeal. State v. Tucker, 959 N.W.2d 140, 145 (Iowa 2021).
Ineffective-assistance claims must “be decided in the first instance in
postconviction-relief proceedings rather than on direct appeal.” Id. Our supreme
court has already considered and denied the constitutional challenges to section
814.7 raised by Brown here. See State v. Treptow, 960 N.W.2d 98, 103–08 (Iowa
2021). And our supreme court has “repeatedly rejected plain error review and will
not adopt it now.” Id. at 109. Because this court is “not at liberty to overrule
controlling supreme court precedent,” State v. Beck, 854 N.W.2d 56, 64 (Iowa Ct.
App. 2014), we do not further address Brown’s ineffective-assistance and plain-
error claims.
                                          3


fire on the people outside, and Outlaw was shot in the leg. The men then left

through the alley and drove away.

       Officer Andrew Tindall was on patrol a few blocks away when he heard gun

shots. He was familiar with Brown and his cohorts, had seen the SUV pulled up

outside the Outlaw residence earlier in the day, and had heard words exchanged.

He knew those at the house and those in the SUV were not on friendly terms, and

he was concerned there may be “retaliation.” Officer Tindall drove toward the

sounds of gunfire and observed a tan SUV driving “blacked out,” that is, without its

headlights. He followed the SUV and, when its lights came on few blocks away,

he was able to identify it as the SUV he had seen earlier in the day in front of the

Outlaw residence. He continued to follow the SUV and activated the patrol car’s

light bar. The SUV momentarily turned into a parking lot, then pulled away. Officer

Tindall pursued, now activating his siren. The SUV stopped, and four people

emerged and ran in different directions. Officer Tindall recognized the front seat

passenger who exited carrying a silver and black rifle as Brown. A foot chase

ensued. Brown threw the rifle, and Officer Tindall stopped his pursuit to secure

the weapon. Brown got away that evening. The driver was apprehended.

       Officers at the scene of the SUV found an “A’s” baseball jersey belonging

to Brown inside the vehicle. On the ground outside the front passenger-side door

was a Western Union receipt from 6:37 p.m. that night listing Brown as the sender.

       Brown was later arrested and charged. Prior to trial, Brown gave notice of

his intent to present an alibi defense.

       At trial, Outlaw identified Brown as one of the men in the SUV who had

come to residence earlier on July 7 looking for T Train and the man who came
                                         4


back later carrying a rifle and shooting him. He also testified about the identities

of two others in the SUV.

       Brown offered two witnesses who testified Brown was at their apartment

from about 8:00 p.m. on the night of the shooting until the following morning.

Brown testified in his own defense and stated he had been in the SUV in the

afternoon but was dropped off at his friend’s apartment later and was there all

night. He testified he did not know why or how phone calls made from and received

by his cell phone shortly after the time of the shooting had been erased.

       In rebuttal, the State called Outlaw’s daughter Barbara to testify. Barbara

stated she was at her parents’ house at the time of the shooting. She testified

someone said “there’s some dudes coming” and she looked up and “saw three

dudes. One was tall. One—the other two was about the same height.” She also

stated, “I didn’t see the size of the gun. I just seen when they pulled it out. When

they pulled it out, I ran in the house . . . .” She said she only “got a look at one”

and identified Brown as that person.

       After the close of evidence but before closing arguments, the defense filed

a motion to reopen the record to question Barbara again. Defense counsel argued

Barbara’s testimony differed from her statements made to a responding officer and

recorded on his bodycam video on the night of the shooting that she did not know

who the three men were. The defense wished to “be able to recall her or call the

officer to make clear for the jury that what she testified to is not what she said on

July 7, 2018.” The trial court denied the motion.
                                            5


         The jury found Brown guilty of intimidation with a dangerous weapon, willful

injury causing serious injury, possession of a firearm as a felon, and interference

with official acts while armed with a firearm.2 Brown now appeals.

         “A district court has broad discretion to reopen the record . . . .” State v.

Long, 814 N.W.2d 572, 575 (Iowa 2012); see also State v. Mason, 203 N.W.2d

292, 295 (Iowa 1972) (“We have allowed wide leeway in reviewing discretion of

trial court in permitting a case to be reopened.”). But to reopen the record, the

court must find “it appears ‘necessary to the due administration of justice.’” Long,

814 N.W.2d at 576 (citation omitted). Because the district court is in the best

position to determine what is “necessary and appropriate to achieve substantial

justice,” we reverse only if its reasoning is untenable or unreasonable. Id. (citation

omitted).

         Our supreme court has identified a number of factors the district court

should consider before exercising its discretion and reopening the record:

         (1) the reason for the failure to introduce the evidence; (2) the
         surprise or unfair prejudice inuring to the opponent that might be
         caused by introducing the evidence; (3) the diligence used by the
         proponent to secure the evidence in a timely fashion; (4) the
         admissibility and materiality of the evidence; (5) the stage of the trial
         when the motion is made; (6) the time and effort expended upon the
         trial; and (7) the inconvenience reopening the case would cause to
         the proceeding.

State v. Teeters, 487 N.W.2d 346, 348 (Iowa 1992).

         Here, the court asked the defense when it had received the recording of the

officer’s bodycam containing Barbara’s prior statement. Defense counsel noted




2   In a post-verdict colloquy with the court, Brown admitted to prior convictions.
                                        6


she was a more recent appointment but prior counsel “would have gotten it quite

some time ago.” In denying the motion to reopen the record, the trial court stated:

              We are in the position that after rebuttal evidence, both sides
      rested their cases; and I have already heard and ruled on the
      renewed motions for judgment of acquittal. The record was closed
      at that point.
              Concerning extrinsic evidence of prior inconsistent
      statements, there are certain conditions that have to be satisfied for
      those matters to be gone into. I’m denying the motion to reopen the
      record under [Iowa] Rule [of Evidence] 5.611(a) and under rule
      5.613(b). I am not at this point going to be reopening the record for
      purposes of going into such extrinsic evidence concerning alleged
      prior inconsistent statements by a witness.

      We are able to discern the trial court considered the appropriate factors.

Because the court’s reasoning was neither untenable nor unreasonable, we affirm.

      AFFIRMED.